 Case 2:19-cv-00075-DEM Document 34 Filed 10/21/19 Page 1 of 2 PageID# 239



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

OBIE L. LOVELACE,

       Plaintiff,

v.                                                   Case No:2:19-cv-00075-MSD-DEM

HAROLD CLARKE, et al.,

       Defendants.


     MOTION FOR LEAVE TO WITHDRAW AND MEMORANDUM IN SUPPORT

       Bonnie P. Lane, Esquire, hereby moves this Honorable Court, pursuant to Local Civil

Rule 83.1(G), to grant her leave to withdraw from this case. This motion is made with respect to

Ms. Lane individually, and the law firm of Goodman Allen Donnelly PLLC does not seek

withdrawal in this case. In support thereof, Ms. Lane states as follows:

       Ms. Lane has tendered her resignation to the law firm Goodman Allen Donnelly PLLC.

A. William Charters, Esquire, and C. Thea Pitzen, Esquire, will continue to serve as counsel of

record on behalf of Defendant Dr. Charles Campbell. No party will be prejudiced by the

withdrawal of Ms. Lane as a counsel of record.

       WHEREFORE, Ms. Lane respectfully requests the Court enter an Order allowing her to

withdraw as counsel, that the Clerk’s office removes her name from the list of individuals in

receipt of notices via the CM/ECF system, and any other such relief the Court deems just.
 Case 2:19-cv-00075-DEM Document 34 Filed 10/21/19 Page 2 of 2 PageID# 240



                                    Respectfully Submitted,

                                           /s/ Bonnie P. Lane_________
                                    Bonnie P. Lane, Esquire (Va. Bar No. 75608)
                                    Goodman Allen Donnelly, PLLC
                                    150 Boush Street, Suite 900
                                    Norfolk, Virginia 23510
                                    Phone: 757-625-1400
                                    Fax: 757-625-7701
                                    blane@goodmanallen.com
                                           Counsel for Defendant Dr. Charles Campbell

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of October, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (NEF) to the following:

Mario B. Williams, Esquire (Va. Bar No. 91955)
Nexus Derechos Humanos Attorneys, Inc.
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
Phone: (404) 254-0442
Fax: (703) 935-2453
mwilliams@ndhlawyers.com
       Counsel for Plaintiff

Jeff W. Rosen, Esq. VSB #22689
Pender & Coward, P.C.
222 Central Park Avenue, Suite 400
Virginia Beach, VA 23462
Phone: (757) 490-6293
Fax: (757) 497-1914
jrosen@pendercoward.com
       Counsel for Clarke, Amonette, and Herrick


                                    /s/ Bonnie P. Lane_________
                                    Bonnie P. Lane, Esquire (Va. Bar No. 75608)
                                    Goodman Allen Donnelly, PLLC
                                    150 Boush Street, Suite 900
                                    Norfolk, Virginia 23510
                                    Phone: 757-625-1400
                                    Fax: 757-625-7701
                                    blane@goodmanallen.com
                                           Counsel for Defendant Dr. Charles Campbell
